Citation Nr: 1118718	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of right hand injury.

6.  Entitlement to service connection for residuals of traumatic brain injury.

7.  Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active service in the Navy from June 1976 to June 1980 and active service in the Army from December 2003 to April 2005, including service in Kuwait and Iraq from March 2003 to March 2005.  He also had 23 years of non-active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran presented testimony at a videoconference held by the undersigned Veterans Law Judge in December 2010.  A transcript of this hearing is of record.

The Veteran's claim of depressive disorder has been recharacterized as a claim of service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At the hearing, the Veteran indicated that were the Board to award service connection for PTSD, such action would satisfy his appeal on the psychiatric disability claim.

The issues of entitlement to service connection for hypertension, bilateral hearing loss, tinnitus, for residuals of right hand injury and for residuals of traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 101, 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, at 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

Service connection for psychoses may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

The regulations governing claims for service connection for PTSD were amended during the pendency of this appeal.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).

The Veteran seeks service connection for a psychiatric disability, to include PTSD.  

Service treatment records do not reflect a diagnosed psychiatric disorder.  The Veteran's DD Form 214 reflects a military occupational specialty (MOS) of motor transport.  Although he was awarded various medals, none are of the sort that VA recognizes as conclusive evidence of participation in combat.  The service records do not indicate that the Veteran was personally involved in combat during service in Iraq.  

The Veteran provided competent and credible testimony regarding his reported in-service stressor events at his December 2010 hearing.  The Veteran testified that while serving in Iraq his convoys were continuously fired upon with mortar rounds and they also were subjected to assault from improvised explosive devices (IEDs) that sometimes caused damage to the vehicles.  He also testified that sometimes he was in charge of a convoy of 24 men (12 trucks and 2 men per truck) and on at least four occasions a few of the soldiers in his command were injured.  He stated that his convoys were fired on at least a third of the time (i.e. 14 or 15 times) while completing missions in Iraq, and at least half of these attacks were by IEDs.  The Veteran also testified that there also were a few accidents while his convoy was traveling, including one instance where a soldier drove onto an IED and several soldiers were severely injured.  He also witnessed accidents where soldiers were killed, including one incident where civilians and Special Forces members were traveling in a sports utility vehicle and flipped it over in a field.  He stated that he feared for his life and thought he might be killed or injured on a daily basis.  

VA treatments records reflect treatment for PTSD.  Included in the claims file is a letter from the Veteran's VA psychologist dated in November 2009.  The psychologist stated the Veteran has a diagnosis of PTSD related to his combat experiences.  In a letter dated in December 2010, a VA social worker stated that the Veteran exhibits and has exhibited PTSD symptoms.

At the outset, the Board notes that the Veteran receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  The required element of a current disability is met as the Veteran is currently diagnosed with PTSD.  Based on the Veteran's service records, he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3).  The stressors that he reports involve "hostile military or terrorist activity."  In addition, the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service in Kuwait and Iraq.  A VA psychologist has confirmed that his stressors are adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressors.  There is no clear and convincing evidence to the contrary.  In light of this evidence, the Board finds that the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors.  Thus, the required nexus is met.  For these reasons, and in resolving all doubt in the Veteran's favor, the Veteran is entitled to service connection for PTSD.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).   


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran seeks service connection for hypertension.  In his competent and credible statements and testimony, the Veteran has acknowledged that the initial onset of his hypertension was not during a period of active service.  He contends that service connection is warranted because this disability worsened (i.e. was aggravated) during and as a result of his second period of active service.  He has credibly testified that during his second period of active service, his blood pressure became elevated and his medications were increased.  He asserts that the need for increased medication shows that his hypertension was aggravated by his service in Kuwait and Iraq; however, there is no medical opinion addressing whether hypertension was aggravated during or as a result of military service.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He has provided competent and credible testimony that he initially experienced symptoms of hearing loss and tinnitus during service in Iraq, and that these symptoms have continued.  In addition, his spouse has competent and credibly corroborated the Veteran's account of the in-service onset and chronicity of his hearing loss and tinnitus at the December 2010 Board hearing.  The Board observes, however, that to date there is no current diagnosis of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 and no diagnosis of tinnitus.  

The Veteran also seeks service connection for residuals of right hand injury.  Service treatment records reflect a complaint of a sore right hand, two days prior to the Veteran's deployment to Iraq.  He was diagnosed with a right thumb strain and a past medical history of a right thumb fracture was also noted.  Service treatment records dated in March 2004, after the Veteran was deployed to Iraq, show treatment for a left leg injury with a report of having fallen from the flatbed trailer, but no report of a right hand injury.  The Veteran has testified that injured his right hand while in Kuwait due to the fall from the trailer.  He reports problems with his hand since that injury, including constant pain.  VA treatment records note that recent x-rays of the right hand show an old healed fracture with degenerative changes.  The actual x-ray report is not of record and there is no medical opinion that addresses whether a current right hand disability is related to the right thumb sprain and/or the claimed right hand injury in service.  

The Veteran also seeks service connection for residuals of a TBI.  He denies trauma by way of actual physical injury/contact with his head and service treatment records do not show otherwise.  Rather, he contends that he suffered a TBI due to being in close range to exploding IED.  He alleges that his current symptoms of memory loss, cognitive impairment, headaches, ringing in the ears, and possibly a sleep disorder are all the different manifestations of a TBI due to the effects of the IED explosions.  There is no medical opinion that addresses whether the manifestations reported by the Veteran are related to military service, to include as being in close range of a detonated IED, or some aspect of service.

In light of the Veteran's competent and credible testimony and the state of the record, the Board finds that VA examinations are necessary to adjudicate this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Veteran seeks service connection for a flat foot disability.  The RO denied service connection for flat feet in a September 2009 rating decision.  In October 2009, the Veteran submitted a Notice of Disagreement with that decision. A Statement of the Case (SOC) has not been issued on that matter.  Thus, the Board is obligated to remand the issue for proper development, to include issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization, obtain such records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file

2.  The RO must issue the Veteran an SOC with respect to the claim of entitlement to service connection for flat feet, to include notification of the need to timely file a substantive appeal to perfect his appeal on the issue.

3.  After associating with the claims folder any pertinent outstanding records, afford the Veteran a VA examination to determine the nature and etiology of his hypertension and right hand injury.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the claimed hypertension and residuals of a right hand injury had onset in or are causally related to a period of active duty service.  In offering this assessment, the examiner must acknowledge and discuss the competent lay report of the Veteran.

With respect to the hypertension, the examiner is also asked to opine as to whether this disability (that pre-existed the Veteran's second period of service from December 2003 to April 2005) increased in severity during that period of service.  If the examiner is able to determine that there was an increase in the severity of the hypertension, state whether such increase was a natural progression of the disease.  

4.  Afford the Veteran a VA audiological examination for hearing loss and tinnitus to determine whether the Veteran has current disabilities related to service.  The examiner should review the claims file, including this remand and note such review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss or tinnitus is related to or had its onset in service, to include in-service noise exposure.  In offering this assessment, the examiner must acknowledge and discuss the competent and credible lay report of the Veteran and his spouse regarding the onset of his hearing loss and ringing in the ears in service and the continuity of these conditions since that time.

5.  Afford the Veteran a VA examination(s) for a TBI and Gulf War Protocol examination(s).  The examination(s) should be performed by an appropriate clinician, such as a specialist in physiatry, neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI and Gulf War claims.  Based on the examination results and record review, the examiner is asked to address the following:

a) Is it as least as likely as not that the Veteran experienced a traumatic brain injury based on his report of being within 25 yards of an exploding IED, without any actual physical contact?  If it is determined that the Veteran currently has residuals from this incident, the examiner is asked to distinguish, to the extent possible, which of his symptoms of memory loss, cognitive impairment, headaches, ringing in the ears, and a sleep disorder are attributable to this incident, as opposed to other factors or current disorders (e.g. PTSD or tinnitus).

b) Based on a review of the entire record, does the Veteran have a diagnosed disability or disabilities that are manifested at least in part by memory loss, cognitive impairment, headaches, ringing in the ears, and a sleep disorder?  If not, does the Veteran have an undiagnosed illness manifested by any of these symptoms, or a medically unexplained chronic multisymptom illness such as chronic fatigue?

6.  For each examination, the RO should inform the examiners that any opinion expressed must be supported with a complete clinical rationale.  The examiners should also be advised that the Veteran is competent to report symptoms and injuries as well as his history, and that such statements must be considered in formulating the necessary opinions.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

7.  After accomplishing any additional development deemed appropriate, readjudicate the claims.  If the benefits sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


